DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bauco et al. (US 2015/0369991).
Regarding claim 1, Bauco (figures 1-4) discloses a luminous flux collector (lighting device 10) comprising a housing having a longitudinal axis (second housing 72), a wide-angle light capturing device with a receptacle (see lighting device 10) for receiving a light source (diode 20), and the wide-angle light capturing device being disposed within a proximal end of the housing along said longitudinal axis (light diffusing fiber 30; paragraph 0015), and an optical collimating device (first housing 24 and lens 70; paragraph 0017) aligned with the longitudinal axis, and extending from said wide-angle light capturing device to a distal end of said housing along the longitudinal axis, adapted to direct luminous flux from the light source to a focal point less than 200 microns in diameter at the distal end (wherein optical fiber 42 or 30 may be commercially available 200 micron single mode fiber and therefore requiring the optical collimating device to direct luminous flux from said light source to a focal point less than 200 microns in diameter at said distal end in order to transmit all the luminous flux within light diffusing fiber 30).  Bauco does not specifically disclose the wide-angle light capturing device adapted to collect luminous flux emitted from the said light source with a spread angle of at least 120 degrees up to about 180 degrees from the light source.  However, one skilled in the art would have known to set the spread dependence on the light source being used in order to capture a specific amount of luminous flux.  Therefore, it would have been obvious to one of ordinary skill in the art to set the spread angle range for the purpose of capturing a specific amount of luminous flux.
Regarding claim 2, Bauco (figures 1-4) further discloses that the wide-angle light capturing device is a near field lens (lens 70).
Regarding claim 3, Bauco (figures 1-4) further discloses that wherein the near field lens is a solid light transmitting lens with a concave surface facing said light source (lens 70).
Regarding claim 4, Bauco (figures 1-4) does not disclose that wherein the near field lens is formed by a parabolically-shaped light-reflective interior surface.  However, a parabolically-shaped light-reflective interior surface is commonly known to a person skilled in the art in order to maximize light output.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a parabolically-shaped light-reflective interior surface for the purpose of maximizing light output from light source 20 through lens 70.
Regarding claim 5, Bauco (figures 1-4) does not disclose that wherein the light-reflective interior surface is shaped to utilize total internal reflection by capturing luminous flux striking said light-reflective interior surface at an angle greater than the critical angle.  However, a person skilled in the art would have known to have the luminous flux striking the light-reflective interior surface at an angle greater than the critical angle.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize total internal reflection for the purpose of maximizing light output from light source 20 through lens 70.
Regarding claim 6, Bauco (figures 1-4) further discloses that wherein the wide-angle light capturing device has a cylindrical shape with a light-reflective interior surface (see figures 1-4).
Regarding claim 7 and 8, Bauco (figures 1-4) does not disclose that wherein the optical collimating device is a tapered optical pipe and wherein the tapered optical pipe has a surface adjoining 
Regarding claim 9, Bauco (figures 1-4) does not disclose that wherein the optical collimating device is a backward near field lens.  However, a person of skilled in the art may choose a backward near field lens for lens 70.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a backward near field lens for design purpose.
Regarding claim 10, Bauco (figures 1-4) does not specifically disclose that wherein the optical collimating device is a specular funnel.  However, using a specular funnel for the optical collimating device is one of many known ways in which to collimate a light source.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a specular funnel for the purpose of collimating a light source.
Regarding claim 11, Bauco (figures 1-4) further discloses that wherein the optical collimating device comprises multiple focusing lenses (lens 70 wherein lens 70 may consist of multiple focusing lenses).
Regarding claim 12, Bauco (figures 1-4) further discloses that wherein the housing has an interior surface surrounding said optical collimator that is optically reflective (wherein the interior surface of first housing 24 would be optically reflective in order to output a specific amount of luminous flux through lens 70.)
Regarding claim 13, Bauco (figures 1-4) does not disclose that wherein the interior surface is shaped to utilize total internal reflection by light striking said interior surface at an angle greater than the critical angle.  However, a person skilled in the art would have known to have the luminous flux striking the light-reflective interior surface at an angle greater than the critical angle.  Therefore, it 
Regarding claim 14, Bauco (figures 1-4) does not specifically disclose wherein the wide-angle light capturing device and the optical collimating device, together form a teardrop shape with the wide-angle light capturing device being associated with a wide side of said teardrop shape and the optical collimating device spanning from the wide side of said teardrop shape to a point of the teardrop shape.  However, defining the shape of the device does not provide an inventive step over Bauco as it only describes the external form or appearance characteristic of the device.  Therefore, it would have been obvious to one of ordinary skill in the art to select a specific shape for design purposes.
Regarding claim 15, Bauco (figures 1-4) further discloses that wherein the wide-angle light capturing device and said optical collimating device are formed as one unified piece (see figures 1-4, wherein once connected together they are considered forming as one unified piece).
Regarding claim 35, Bauco (figures 1-4) does not specifically disclose that the light source is at least one light emitting diode.  However, light emitting diode is well within the knowledge of one skilled in the art to use as a light source depending on other design factors.  Therefore, it would have been obvious to one of ordinary skill in the art to select a light emitting diode as a light source for design purpose.
Regarding claim 36, Bauco (figures 1-4) further discloses a coupling associated with a distal end of the housing opposite the proximal end, the coupling having a mechanism for holding a terminal end of an optical fiber in a fixed position within the coupling at the focal point to receive the collimated luminous flux (see paragraph [0022]).



Response to Arguments
Applicant's arguments filed on 8/4/21 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that by using the configuration recited in claim 1, using diffraction and internal reflection, a wide array of light rays from the light source may be transferred to the collimating device for focused entry at a light pipe having a very small diameter. This configuration achieves the function of multiple lenses arranged in series but with a simpler and more efficient device.  Examiner respectfully disagrees because the underline phrase in the argument was not part of the claim language.  Otherwise, Banco would have met all the claimed limitations as described above.
Applicant further argues that a lens device like the one described in Bauco et al. would not work with a light source having a wide spread angle (such as an LED) as compared to a laser diode light source.  Examiner respectfully disagrees because one skilled in the art can selectively choose the proper lens and place it at a proper distance depending on the type of light source being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/20/21